231 So. 2d 874 (1970)
STATE of Florida, ex rel. B. KAUFMAN, Appellant,
v.
Ruth SUTTON, As Justice of the Peace, in and for Dade County, Florida, District Three, Appellee.
No. 69-614.
District Court of Appeal of Florida, Third District.
February 24, 1970.
Schonfeld & Feldman, Miami, for appellant.
Ruth Sutton, in pro. per.
Before BARKDULL, HENDRY and SWANN, JJ.
*875 BARKDULL, Judge.
The appellant filed a petition for a writ of mandamus in the Circuit Court of the Eleventh Judicial Circuit, in and for Dade County, Florida, seeking the issuance of an alternative writ of mandamus commanding Ruth Sutton, as Justice of the Peace of District Three, Dade County, Florida, through her agents to accept the filing of a complaint for unlawful detainer, alleging a cause of action pursuant to § 37.011, Fla. Stat. (1967), F.S.A., averring that said complaint had been tendered to the justice of the peace or her agents and that they had refused to accept same for filing. The trial court refused to issue the alternative writ and this appeal ensued. We reverse.
The acceptance of the filing of a complaint is a mere ministerial act, and the officer charged with the responsibility of receiving same is required to accept what is tendered to him if it is accompanied by the proper fee. Newport v. Culbreath, 120 Fla. 152, 162 So. 340; State ex rel. Druissi v. Almand, Fla. 1954, 75 So. 2d 905. See also: State v. Quarles, 13 Idaho 252, 89 P. 636; State ex rel. Wanamaker v. Miller, 164 Ohio St. 176, 128 N.E.2d 110; State ex rel. Dawson v. Roberts, 165 Ohio St. 341, 135 N.E.2d 409; Malinou v. McElroy, 99 R.I. 277, 207 A.2d 44. It is not incumbent upon one who has the ministerial function of accepting the filing of a complaint to judicially determine the legal significance of the tendered document.
By this opinion, we are neither approving nor disapproving the alleged cause of action for unlawful detainer, as this is the judicial function which should first be exercised by the trial judge. Newport v. Culbreath, supra.
Therefore, for the reasons above stated the order here under review, declining to issue the alternative writ of mandamus, is hereby reversed with directions to the trial court to issue the alternative writ and take such other proceedings as are consistent with this opinion.
Reversed and remanded, with directions.